95 Wash. 2d 962 (1981)
633 P.2d 1324
GREEN RIVER COMMUNITY COLLEGE, ET AL, Respondents,
v.
HIGHER EDUCATION PERSONNEL BOARD, ET AL, Petitioners.
No. 46939-3.
The Supreme Court of Washington, En Banc.
August 27, 1981.
*963 Kenneth O. Eikenberry, Attorney General, and Clifford D. Foster, Assistant, for petitioner Higher Education Personnel Board.
Dean A. Floyd and Audrey B. Eide, for petitioners Washington Federation of State Employees, et al.
Kenneth O. Eikenberry, Attorney General, Richard M. Montecucco, Senior Assistant, and David A. Saraceno and Stuart Allen, Assistants, for respondents.
WILLIAMS, J.
An opinion in this case was reported in Green River Community College v. Higher Educ. Personnel Bd., 95 Wash. 2d 108, 622 P.2d 826 (1980). We granted reconsideration, and now adhere to our prior opinion, except that the final sentence of footnote 1 in that opinion is stricken.
ROSELLINI, UTTER, DOLLIVER, DORE, and DIMMICK, JJ., concur.
BRACHTENBACH, C.J. (dissenting)
I dissent for the reasons stated in the original case reported at 95 Wash. 2d 108, 121, 622 P.2d 826 (1980).
STAFFORD and HICKS, JJ., concur with BRACHTENBACH, C.J.